Name: Council Regulation (EEC) No 3790/85 of 20 December 1985 adapting, on account of the accession of Spain, Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  European construction;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 / 5 COUNCIL REGULATION (EEC ) No 3790 / 85 of 20 December 1985 adapting , on account of the accession of Spain , Regulation (EEC) No 985 / 68 laying down general rules for intervention on the market in butter and cream referred to in Article 396 of the Act , such measures entering into force subject to , and on the date of , the entry into force of the Treaty . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 ( 2 ) thereof, Having regard to the proposal from the Commission , Whereas Article 1 ( 3 ) ( b ) of Regulation (EEC) No 985 / 68 [ l ). as last amended by Regulation (EEC) No 3521 / 83 ( 2 ), defines the grading of butter which may be bought in by the intervention agencies of different Member States ; whereas , pursuant to Article 396 of the Act of Accession , the aforesaid provision should be adapted so as to introduce grading for Spanish butter ; Whereas , by virtue of Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institution of the European Communities may , before accession , adopt the measures HAS ADOPTED THIS REGULATION : Article 1 The following indent shall be added to Article 1 ( 3 ) ( b ) of Regulation (EEC) No 985 / 68 : '  Product made entirely from pasteurized cows' milk or cream as regards Spanish butter .'. Article 2 This Regulation shall enter into force on 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . It shall apply from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (&gt;) OJ No I 169 , 18 . 7 . 1968 , p . 1 . ( 2 ) OJ No L 352 , 15 . 12 . 1983 , p . 4 .